We believe our former disposition of the case correct, but in the opinion one matter is not adverted to upon which appellant insists; viz: that Section 2d Chapter 61, 1st C.S. Thirty-Seventh Legislature providing that no person over twenty-five years of age should have the benefit of the Suspended Sentence Law, who might be convicted of violating the provisions of the liquor law is obnoxious to Section 36, Article 3 of the Constitution prohibiting the amendment of a law by reference to its title. He admits that Davis v. State, 93 Tex.Crim. Rep.,246 S.W. 394 is adverse to his contention but questions the soundness of that opinion. The exact question was before us again in Rambo v. State, 96 Tex.Crim. Rep., 258 S.W. 827; Guse v. State,260 S.W. 852, and several other cases not yet reported and the holding in the Davis case re-affirmed. The Thirty-Fifth Legislature, (4th C.S., Chapter 16) denounced as crimes certain acts with persons in the military or naval service, and by section five denied the benefit of the suspended sentence law to those convicted; in Ex parte Wilson, 85 Tex.Crim. Rep.,213 S.W. 984 the same contention was made with reference to that statute as is now urged in the present case but was not sustained.
The motion for rehearing is overruled.
Overruled.